Citation Nr: 1045789	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-operative residuals of 
a total left hip replacement with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim sough.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2009, the Board remanded the claim for VA to provide the 
Veteran with an examination and obtain a medical opinion as to 
the etiology of the degenerative arthritis in the left hip.  
Specifically, the Board requested the following:

The RO should schedule the Veteran for an 
examination with a physician to evaluate the 
etiology of any left hip degenerative 
arthritis.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed appropriate 
by the physician should be accomplished and 
all clinical findings should be reported in 
detail.  After a full examination and review 
of the claims file, the physician must opine 
whether it is at least as likely as not, i.e., 
is there at least a 50/50 chance, that 
degenerative arthritis of the left hip is 
related to the appellant's active duty 
service, to include his airborne service, and 
combat service in Vietnam.  The physician 
should specifically comment on the May 
2009 opinion offered by Dr. R. L. Platt.  
A complete rationale must be provided for any 
opinion offered.  If the physician cannot 
provide any opinion without resort to 
speculation, he or she must so state, and 
explain why an opinion cannot be reached 
without resorting to speculation.  In the 
rationale, the examining physician should 
identify specific records in the claims file 
that support his or her position, and explain 
why such findings support his or her opinion.

(Italics and underline in original.  Bolding added.)

An examination was conducted in August 2009.  The examiner 
stated, "After review of my history and physical examination, 
any relationship of [the Veteran's] arthritis and subsequent 
total hip replacement to remote injury is purely speculative."  
The examiner initially noted that he did not have the claims file 
at the time he examined the Veteran.  He subsequently was 
provided the claims file and stated that there was no change in 
his opinion.

The August 2009 opinion is inadequate for adjudication purposes.  
First, the Board specifically directed that if the examiner could 
not provide an opinion without resorting to speculation that the 
examiner was to "explain why an opinion cannot be reached 
without resorting to speculation."  Second, the orthopedist did 
not provide an explanation for his opinion.  Third, the Board 
directed that the examiner comment on the May 2009 opinion 
offered by Dr. R. L. Platt, but the orthopedist did not address 
that opinion.  These inadequacies compel the Board to remand the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by 
the Board confers on claimant right to VA compliance with terms 
of remand order and imposes on Secretary concomitant duty to 
ensure compliance with those terms).

The Veteran need not be re-examined unless the examiner finds a 
new examination to be in order.  Rather, the Board only seeks 
clarification from the orthopedist who conducted the August 2009 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's 
claims file to the orthopedist who examined 
the Veteran in August 2009.  The orthopedist 
is informed that the service treatment records 
are in the manila envelope entitled, "Service 
Department Records Envelope" and have been 
put in chronological order.  The orthopedist 
is informed of the following facts; however, 
he must still review the entire claims file 
for a full understanding of the Veteran's 
disability picture:

*	The Veteran served from April 1967 to April 
1970.  See DD Form 214.

*	During service, the Veteran performed five 
required jumps from an airplane to graduate 
from airborne school.  He did not 
participate in any additional jumps.  See 
April 2009 Board hearing transcript on pages 
8-9.

*	In October 1969, the Veteran twisted his 
left knee while playing football.  He was 
diagnosed with a sprained knee.  See service 
treatment record, dated October 1969.

*	The separation examination shows that 
clinical evaluation of the lower extremities 
was normal.  See Report of Medical 
Examination, dated February 1970.

*	At service discharge, the Veteran denied 
ever having or having then history of broken 
bones; arthritis or rheumatism; and bone, 
joint, or other deformity.  See Report of 
Medical History at Item # 20, dated February 
1970.

*	An April 2003 VA x-ray showed moderate 
degenerative arthritic changes of the left 
hip and, to a minimal degree, the right hip 
and both sacroiliac joints.  There was no 
evidence of a fracture, dislocation, or 
destructive bone changes.  This examination 
provided the first objective evidence of 
arthritis in the record.

*	In September 2003, the Veteran reported he 
was working as a mechanic.  He stated that 
he stood and walked on a cement floor 
between two machines all day.  See September 
2003 VA treatment record.

*	In April 2004, the Veteran reported that his 
hip had been sore for 10 years.  See April 
2004 private medical record from Crystal 
Clinic Orthopedic Surgeons.

*	In April 2009, the Veteran testified he had 
to carry a rucksack that weighed 100 to 125 
pounds while in Vietnam.  See April 2009 
Board hearing transcript on page 11.

*	In April 2009, the Veteran testified he had 
been a machine operator and supervisor since 
service discharge, but used a crane to lift 
heavy objects.  See April 2009 Board hearing 
transcript on pages 16-19.

*	In a May 2009 letter, Dr. R. L. Platt stated 
the Veteran had premature degenerative joint 
disease.  He noted the Veteran was a 
paratrooper and made multiple jumps (again 
the Veteran testified that he only made five 
jumps).  Dr. Platt also alleged the Veteran 
had a "history of several injuries while 
serving as a paratrooper."  To the extent 
that Dr. Platt is stating that the appellant 
sustained injuries while engaged in 
parachute jumps that finding is rejected in 
light of the record and the appellant's 
sworn testimony.  The Board, however, 
accepts as true the assertion that the 
appellant faced many demanding physical 
challenges while serving as an airborne 
qualified combat infantryman.  In this 
regard, Dr. Platt correctly stated that the 
Veteran had been required to carry a large 
rucksack, which contained heavy ammunition.  
Dr. Platt concluded that the Veteran's 
condition of severe degenerative arthritis 
was a result of his time and obligatory 
responsibilities while serving in the 
military.

(i)	In response to the Board's question whether 
it is at least as likely as not, i.e., is 
there at least a 50/50 chance, that 
degenerative arthritis of the left hip is 
related to the appellant's active duty 
service, to include his airborne service and 
combat service in Vietnam, you stated that 
any relationship between the Veteran's 
arthritis and subsequent hip replacement to 
a remote injury was "purely speculative."  
Please clarify your opinion.  Why is it 
purely speculative?  For example, would the 
application of current medical knowledge 
yield multiple possible etiologies with none 
more likely than not the cause of the 
Veteran's disability that you could only 
speculate as to the cause of the Veteran's 
arthritis?  Or is there insufficient 
evidence to determine the likelihood that 
five in-service jumps and the regular 
physical demands on the Veteran while in 
service caused the post service development 
of arthritis?  Simply put, it is necessary 
that you elaborate your reasoning why an 
opinion cannot be reached without resorting 
to speculation.  

(ii)	Comment on the May 2009 opinion 
offered by Dr. R. L. Platt.

In responding to the above questions, the 
orthopedist is to identify medical principles 
and specific records in the claims file that 
support his position, and explain why such 
findings support his or her opinion.

2.  The RO/AMC should review the examination 
report to ensure that it is in complete 
compliance with the directives of this remand.  
If the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.

3.  Thereafter, the RO/AMC should readjudicate 
the claim of entitlement to service connection 
for post-operative residuals of a total left 
hip replacement with degenerative arthritis?  
If the benefit is not granted, the Veteran and 
his representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

